 
 
I 
108th CONGRESS
2d Session
H. R. 5074 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Chabot introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 100 percent deduction for the health insurance costs of individuals. 
 
 
1.Short titleThis Act may be cited as the Health Insurance Affordability Act of 2004. 
2.Deduction for qualified health insurance costs of individuals 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Costs of qualified health insurance 
(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the amount paid during the taxable year for coverage for the taxpayer, his spouse, and dependents under qualified health insurance. 
(b)Qualified health insuranceFor purposes of this section, the term qualified health insurance means insurance which constitutes medical care; except that such term shall not include any insurance if substantially all of its coverage is of excepted benefits described in section 9832(c). 
(c)Special rules 
(1)Coordination with medical deduction, etcAny amount paid by a taxpayer for insurance to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a). 
(2)Deduction not allowed for self-employment tax purposesThe deduction allowable by reason of this section shall not be taken into account in determining an individual’s net earnings from self-employment (within the meaning of section 1402(a)) for purposes of chapter 2.. 
(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting after paragraph (19) the following new paragraph: 
 
(20)Costs of qualified health insuranceThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items: 
 
 
Sec. 224. Costs of qualified health insurance 
Sec. 225. Cross reference 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
